DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electrical heating device” in claims 1 and 11, “voltage measuring device” in claims 3 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 1 and 11 recite respectively, “the setpoint value taking into account a specific heating-up behavior of the heating device and an expected long-term behavior of the catalyst converter” however the variables or values of “an expected long-term behavior of the catalyst converter“ within claims 1 and 11 respectively can cover all possible things about the catalytic converter (e.g. the degree of purification rate, heat conversion rate etc.) and further the specification does not disclose specifically as to what it is (or shown in the drawings such as temperature vs mileage or purification amount vs mileage, etc.) and how it is used to determine the “setpoint value” therefore the scope of “an expected long-term behavior of the catalyst converter” are not bounded (it can cover all possible variables or conditions of the catalytic converter) therefore a person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the claimed invention in view of the disclosure since the specification does not disclose all possible variables or conditions it can represent as to what “an expected long-term behavior of the catalyst converter” as recited in claims 1 and 11 is (see MPEP 2163II(A)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-20
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
In Claims 1 and 11, lines 10-13 and lines 11-14 respectively recite “providing a setpoint value which is characteristic of an expected ohmic resistance of the heating device, the setpoint value taking into account a specific heating-up behavior of the heating device and an expected long-term behavior of the catalytic converter” however the specification or the drawing do not provide in detail as to what “an expected long-term behavior of the catalytic converter” is therefore in light of the disclosure it is not clear as to what is required by the claim recitation and the scope of the claim is not easily ascertainable. For the purposes of treating the claim under prior art, the recitation is interpreted as any data related to the catalyst.
In Claims 2 and 12, lines 1-6 and lines 1-6 respectively recite “wherein, to compare the actual value with the setpoint value, a first difference is formed from the actual value and the setpoint value and the first difference is compared with a first threshold value, it being detected that the heating device is not functioning in accordance with the specific heating-up behavior and the expected long-term behavior if the first difference deviates from the first threshold value by at least a first specific amount” however, it is not clear if the recitations are further describing the step of “comparing” recited in claim 1 by providing further steps (however no positive steps are recited in the claim) or merely describing how the step of “comparing” can be performed since there is no positive steps recited in the recitations such as “calculating a first difference from the actual value and the setpoint value” instead of “a first difference is formed from the actual value and the setpoint value” (which is the current recitation). For the purposes of treating the claim under prior art the language is interpreted as not actually requiring the steps but instead how the variables can be determined.
In claim 11, the transitional phrase is only recited in line 6 “method comprising” however the claim seems as to be directed to an apparatus claim however it is not clear if the claim is a method claim or product claim due to the recitation of “method comprising” which could be interpreted as where the preamble ends, and the claims positively recites three steps” determining”, “providing” and comparing” instead of “to determine” following the “control unit is configured”. Therefore it is not clear what is being claimed, a method or apparatus. For the purposes of treating the claim under prior art, the language is interpreted as claiming a product. The examiner suggest amending the claim to clearly recite where the preamble ends and recite “the control unit is configured to” instead of positively reciting a step.
The following errors explicitly found in Claims 1-2 and 11-12 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining an actual value… providing a setpoint value… comparing the actual value with the setpoint value…”. 
The limitation of determining an actual value, providing a setpoint value, comparing the actual value with the setpoint value, covers performance of the limitation in the mind since the claim merely requires gathering variables and comparing two variables “the actual value” and “the setpoint value”.
This judicial exception is not integrated into a practical application because the claims recite the structures of the catalytic converter and heater which are already known in the art. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite additional steps such as adapting and safety operating the heating device based on the comparison as disclosed in paragraph [0028] in order to integration of abstract idea into a practical application.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claim 1 (as noted in 112(b) rejection above) is mixing the claim types which recites both an apparatus and a method therefore the claim does not fall within the statutory classes of invention set forth in 35 U.S.C. 10 (see MPEP 2173.05(p)). The examiner suggest amending claim 1 as suggested in 112(b) rejection above as to clearly recite “the control unit is configured to” perform the functions to overcome the 101 rejection or change the preamble indicating the claim is a method claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2012/0247090 A1 to Yoshioka et. al. (Yoshioka).

In Reference to Claim 1
A method for checking and ensuring functionality of an exhaust gas aftertreatment system (13) of an internal combustion engine (1), the exhaust gas aftertreatment system (13) includes a catalytic converter (13a) and a voltage source (60), the catalytic converter (13a) having a catalytic converter area (13a) and an electrical heating device (13d, 13e) which is selectively supplied with electrical energy from the voltage source (60), wherein the method comprising: 
determining an actual value (measured resistance) which is characteristic of an ohmic resistance of the heating device (13d, 13e), the actual value being determined by using an electrical current (current) strength supplied to the heating device and an electrical voltage (voltage) supplied to the heating device (13d, 13e) from the voltage source (60) (step S205, S306); 
providing a setpoint value (Reference Resistance value) which is characteristic of an expected ohmic resistance of the heating device (13d, 13e), the setpoint value taking into account a specific heating-up behavior of the heating device (13d, 13e) and an expected long-term behavior of the catalytic converter (13a) (S203-S204, S303-S305); and 
comparing the actual value (measured resistance) with the setpoint value (Reference Resistance value) in order to check and ensure whether the heating device (13d, 13e) is functioning in accordance with the specific heating-up behavior and the expected long-term behavior (S206, S307) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 2
The method of claim 1 (see rejection to claim 1 above), wherein, to compare the actual value (measured resistance) with the setpoint value (Reference Resistance value), a first difference is formed from the actual value (measured resistance) and the setpoint value (Reference Resistance value) and the first difference is compared with a first threshold value (G52), it being detected that the heating device (13d, 13e) is not functioning in accordance with the specific heating-up behavior and the expected long-term behavior if the first difference deviates from the first threshold value (G52) by at least a first specific amount (any amount over G52) (Yoshioka implicitly teaches the recitations above since to determine if the measured (actual) value goes stays within the upper limit (G52) and the setpoint value (G51) to determine that the heater (13d, 13e) is abnormal or not (as shown in Fig.11), the gap between G51 and G52 is the difference between the setpoint value and the first threshold and if the actual value falls between the G51 and G52 there is no error) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 11
A device for checking and ensuring functionality of an exhaust gas aftertreatment system (13) of an internal combustion engine (1), the exhaust gas aftertreatment system (13) includes a catalytic converter (13a) and a voltage source (60), the catalytic converter having a catalytic converter area (13a) and an electrical heating device (13d, 13e) which is selectively supplied with electrical energy from the voltage source (60), the device includes a control unit (70) designed for controlling a method, the method comprising: 
determining an actual value (measured resistance) which is characteristic of an ohmic resistance of the heating device (13d, 13e), the actual value being determined by using an electrical current (current) strength supplied to the heating device and an electrical voltage (voltage) supplied to the heating device (13d, 13e) from the voltage source (60) (step S205, S306); 
providing a setpoint value (Reference Resistance value) which is characteristic of an expected ohmic resistance of the heating device (13d, 13e), the setpoint value taking into account a specific heating-up behavior of the heating device (13d, 13e) and an expected long-term behavior of the catalytic converter (13a) (S203-S204, S303-S305); and 
comparing the actual value (measured resistance) with the setpoint value (Reference Resistance value) in order to check and ensure whether the heating device (13d, 13e) is functioning in accordance with the specific heating-up behavior and the expected long-term behavior (S206, S307) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 12
The device of claim 11 (see rejection to claim 11 above), wherein, to compare the actual value (measured resistance) with the setpoint value (Reference Resistance value), a first difference is formed from the actual value (measured resistance) and the setpoint value (Reference Resistance value) and the first difference is compared with a first threshold value (G52), it being detected that the heating device (13d, 13e) is not functioning in accordance with the specific heating-up behavior and the expected long-term behavior if the first difference deviates from the first threshold value (G52) by at least a first specific amount (any amount over G52) (Yoshioka implicitly teaches the recitations above since to determine if the measured (actual) value goes stays within the upper limit (G52) and the setpoint value (G51) to determine that the heater (13d, 13e) is abnormal or not (as shown in Fig.11), the gap between G51 and G52 is the difference between the setpoint value and the first threshold and if the actual value falls between the G51 and G52 there is no error) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Pub No. US 2020/0131962 A1 to Hirooka (Hirooka).

In Reference to Claim 3
Yoshioka teaches (except for the bolded and italic recitations below):
The method of claim 1 (see rejection to claim 1 above), wherein the exhaust gas aftertreatment system has a voltage measuring device (voltage sensor) arranged at an end of a transmission cable assigned to the heating device (13d, 13e) that transmits electrical energy from the voltage source (60) to the heating device (13d, 13e) during operation of the heating device (13d, 13e), the voltage measuring device (voltage sensor) being set up to determine a measurement signal which is characteristic of the electrical voltage arriving at the heating device (13d, 13e) during operation, and the actual value being determined by using the measurement signal of the voltage measuring device (13d, 13e) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).
Yoshioka teaches that a voltage sensor can be used to measure the voltage being applied to the sensor however Yoshioka is silent (bolded and italic recitations above) as to the voltage sensor is arranged at the end of a transmission cable assigned to the heating device. However it is well known in the art before the effective filing date of the claimed invention to have a voltage sensor is arranged at the end of a transmission cable assigned to the heating device. For example, Hirooka teaches a voltage sensor is arranged at the end of a transmission cable (mounted on the electrodes #7) assigned to the heating device (2). Hirooka further teaches that having such structure provides ability to calculate electric resistance value from the measurement (see at least Hirooka Fig.2 and paragraph 77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yoshioka with the voltage sensor at the electrodes of the heating device (at the end of a transmission cable) as taught by Hirooka in order to provide the ability to calculate electric resistance value from the measurement.

In Reference to Claim 13
Yoshioka teaches (except for the bolded and italic recitations below):
The device of claim 11 (see rejection to claim 11 above), wherein the exhaust gas aftertreatment system has a voltage measuring device (voltage sensor) arranged at an end of a transmission cable assigned to the heating device (13d, 13e) that transmits electrical energy from the voltage source (60) to the heating device (13d, 13e) during operation of the heating device (13d, 13e), the voltage measuring device (voltage sensor) being set up to determine a measurement signal which is characteristic of the electrical voltage arriving at the heating device (13d, 13e) during operation, and the actual value being determined by using the measurement signal of the voltage measuring device (13d, 13e) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).
Yoshioka teaches that a voltage sensor can be used to measure the voltage being applied to the sensor however Yoshioka is silent (bolded and italic recitations above) as to the voltage sensor is arranged at the end of a transmission cable assigned to the heating device. However it is well known in the art before the effective filing date of the claimed invention to have a voltage sensor is arranged at the end of a transmission cable assigned to the heating device. For example, Hirooka teaches a voltage sensor is arranged at the end of a transmission cable (mounted on the electrodes #7) assigned to the heating device (2). Hirooka further teaches that having such structure provides ability to calculate electric resistance value from the measurement (see at least Hirooka Fig.2 and paragraph 77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yoshioka with the voltage sensor at the electrodes of the heating device (at the end of a transmission cable) as taught by Hirooka in order to provide the ability to calculate electric resistance value from the measurement.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Pub No. US 2019/0331015 A1 to Naumann et. al. (Naumann).

In Reference to Claim 9
Yoshioka teaches (except for the bolded and italic recitations below):
The method of claim 1 (see rejection to claim 1 above), wherein the voltage source (60) is designed to output a maximum electrical voltage that is greater than or equal to 36 volts (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).
Yoshioka teaches as to having a battery (60) however is silent (bolded and italic recitations above) as to the battery outputs a maximum electrical voltage that is greater than or equal to 36 volts. However, it is known in the art before the effective filing date of the claimed invention that the motor vehicles have 12 or 48 volts battery. For example, Naumann teaches that the motor vehicles have 12 or 48 volts battery (see at least Naumann Fig.2 and paragraph 32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a battery with 48 volts as evidence by Naumann.

In Reference to Claim 19
Yoshioka teaches (except for the bolded and italic recitations below):
The device of claim 11 (see rejection to claim 11 above), wherein the voltage source is designed to output a maximum electrical voltage that is greater than or equal to 36 volts (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).
Yoshioka teaches as to having a battery (60) however is silent (bolded and italic recitations above) as to the battery outputs a maximum electrical voltage that is greater than or equal to 36 volts. However, it is known in the art before the effective filing date of the claimed invention that the motor vehicles have 12 or 48 volts battery. For example, Naumann teaches that the motor vehicles have 12 or 48 volts battery (see at least Naumann Fig.2 and paragraph 32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a battery with 48 volts as evidence by Naumann.

Claims 4-6, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Hirooka and further in view of Pub No. US 2016/0017789 A1 to Nishi (Nishi).

In Reference to Claim 4
Yoshioka in view of Hirooka teaches (except for the bolded and italic recitations below):
The method of claim 3 (see rejection to claim 3 above), wherein the method further comprises: 
comparing the measurement signal of the voltage measuring device (voltage sensor) with a setpoint voltage value which is characteristic of an expected electrical voltage arriving at the heating device (13d, 13e) during the operation of the heating device (13d, 13e) from the voltage source (60), wherein, to compare the measurement signal with the setpoint voltage value, a second difference is formed from the measurement signal and the setpoint voltage value and the second difference is compared with a second threshold value, it being detected that the transmission cable is not functioning in accordance with its expected functionality if the second difference deviates from the second threshold value by at least a second specific amount (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).
Yoshioka in view of Hirooka is silent (bolded and italic recitations above) as to comparing the measured voltage value to a setpoint voltage value and a second difference is formed from the measurement signal and the setpoint voltage value and the second difference is compared with a second threshold value, it being detected that the transmission cable is not functioning in accordance with its expected functionality if the second difference deviates from the second threshold value by at least a second specific amount. However, it is known in the art before the effective filing date of the claimed invention to comparing the measured voltage value to a setpoint voltage value and a second difference is formed from the measurement signal and the setpoint voltage value and the second difference is compared with a second threshold value, it being detected that the transmission cable is not functioning in accordance with its expected functionality if the second difference deviates from the second threshold value by at least a second specific amount. For example, Nishi teaches to compare the measured voltage value to a setpoint voltage value (upper limit A2) and determine if the measured voltage value is higher than the upper limit A2 (the second difference deviates from the second threshold value by at least a second specific amount). Nishi further teaches that performing such step provides that the transmission cable is not functioning in accordance with its expected functionality (see at least Nishi Figs 1-2 and paragraph 28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yoshioka in view of Hirooka with steps taught by Nishi to compare the measured voltage value to a setpoint voltage value (upper limit A2) and determine if the measured voltage value is higher than the upper limit A2 (the second difference deviates from the second threshold value by at least a second specific amount) in order to determine if the transmission cable is not functioning in accordance with its expected functionality.

In Reference to Claim 5
The method of claim 4 (see rejection to claim 4 above), wherein the setpoint value and/or the setpoint voltage value take(s) into account current ambient conditions (outside temperature) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 6
The method of claim 4 (see rejection to claim 4 above), wherein the setpoint value and/or the setpoint voltage value is/are provided as a characteristics map (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 10
The method of claim 4 (see rejection to claim 4 above), wherein the selective energy supply of the electrical heating device (13d, 13e) from the voltage source (60) is controlled by the comparison of the actual value (measured value) with the setpoint value (upper limit A2) and/or by the comparison of the measurement signal with the setpoint voltage value (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125) (see at least Nishi Figs 1-2 and paragraph 28).

In Reference to Claim 14
Yoshioka in view of Hirooka teaches (except for the bolded and italic recitations below):
The device of claim 13 (see rejection to claim 13 above), wherein the method further comprises: 
comparing the measurement signal of the voltage measuring device (voltage sensor) with a setpoint voltage value which is characteristic of an expected electrical voltage arriving at the heating device (13d, 13e) during the operation of the heating device (13d, 13e) from the voltage source (60), wherein, to compare the measurement signal with the setpoint voltage value, a second difference is formed from the measurement signal and the setpoint voltage value and the second difference is compared with a second threshold value, it being detected that the transmission cable is not functioning in accordance with its expected functionality if the second difference deviates from the second threshold value by at least a second specific amount (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).
Yoshioka in view of Hirooka is silent (bolded and italic recitations above) as to comparing the measured voltage value to a setpoint voltage value and a second difference is formed from the measurement signal and the setpoint voltage value and the second difference is compared with a second threshold value, it being detected that the transmission cable is not functioning in accordance with its expected functionality if the second difference deviates from the second threshold value by at least a second specific amount. However, it is known in the art before the effective filing date of the claimed invention to comparing the measured voltage value to a setpoint voltage value and a second difference is formed from the measurement signal and the setpoint voltage value and the second difference is compared with a second threshold value, it being detected that the transmission cable is not functioning in accordance with its expected functionality if the second difference deviates from the second threshold value by at least a second specific amount. For example, Nishi teaches to compare the measured voltage value to a setpoint voltage value (upper limit A2) and determine if the measured voltage value is higher than the upper limit A2 (the second difference deviates from the second threshold value by at least a second specific amount). Nishi further teaches that performing such step provides that the transmission cable is not functioning in accordance with its expected functionality (see at least Nishi Figs 1-2 and paragraph 28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yoshioka in view of Hirooka with steps taught by Nishi to compare the measured voltage value to a setpoint voltage value (upper limit A2) and determine if the measured voltage value is higher than the upper limit A2 (the second difference deviates from the second threshold value by at least a second specific amount) in order to determine if the transmission cable is not functioning in accordance with its expected functionality.

In Reference to Claim 15
The device of claim 14 (see rejection to claim 14 above), wherein the setpoint value and/or the setpoint voltage value take(s) into account current ambient conditions (outside temperature) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 16
The device of claim 14 (see rejection to claim 14 above), wherein the setpoint value and/or the setpoint voltage value is/are provided as a characteristics map (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125).

In Reference to Claim 20
The device of claim 14 (see rejection to claim 14 above), wherein the selective energy supply of the electrical heating device (13d, 13e) from the voltage source (60) is controlled by the comparison of the actual value (measured value) with the setpoint value (upper limit A2) and/or by the comparison of the measurement signal with the setpoint voltage value (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125) (see at least Nishi Figs 1-2 and paragraph 28).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Hirooka and further in view of Pub No. Pub No. US 2016/0017782 A1 to Maguin (Maguin).

In Reference to Claim 7
Yoshioka in view of Hirooka teaches (except for the bolded and italic recitations below):
The method of claim 3 (see rejection to claim 3 above), wherein the determination of the actual value (measured value) and/or the determination of the measurement signal is/are determined by using an electrical test current strength supplied to the heating device (13d, 13e) and an electrical test voltage supplied to the heating device (13d, 13e) from the voltage source (60) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125). 
Yoshioka in view of Hirooka is silent (bolded and italic recitations above) as to detecting an electrical test current strength supplied to the heating device and an electrical test voltage supplied to the heating device. However it is known in the art before the effective filing date of the claimed invention to detecting an electrical test current strength supplied to the heating device and an electrical test voltage supplied to the heating device. For example, Maguin teaches to detecting an electrical test current strength supplied to the heating device and an electrical test voltage supplied to the heating device. Maguin further teaches that performing such steps prevents heater from overloading (see at least Maguin Figs. 1-3 and paragraphs 21 and 28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoshioka in view of Hirooka with the steps taught by Maguin in order to prevent the heater from overloading.

In Reference to Claim 8
The method of claim 7 (see rejection to claim 7 above), wherein the electrical test voltage is 0.5 volts to 5 volts (see at least Maguin Figs. 1-3 and paragraphs 21 and 28).

In Reference to Claim 17
Yoshioka in view of Hirooka teaches (except for the bolded and italic recitations below):
The device of claim 11 (see rejection to claim 11 above), wherein the determination of the actual value (measured value) and/or the determination of the measurement signal is/are determined by using an electrical test current strength supplied to the heating device (13d, 13e) and an electrical test voltage supplied to the heating device (13d, 13e) from the voltage source (60) (see at least Yoshioka Figs. 1-13 and paragraphs 30-41 and 90-125). 
Yoshioka in view of Hirooka is silent (bolded and italic recitations above) as to detecting an electrical test current strength supplied to the heating device and an electrical test voltage supplied to the heating device. However it is known in the art before the effective filing date of the claimed invention to detecting an electrical test current strength supplied to the heating device and an electrical test voltage supplied to the heating device. For example, Maguin teaches to detecting an electrical test current strength supplied to the heating device and an electrical test voltage supplied to the heating device. Maguin further teaches that performing such steps prevents heater from overloading (see at least Maguin Figs. 1-3 and paragraphs 21 and 28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoshioka in view of Hirooka with the steps taught by Maguin in order to prevent the heater from overloading.

In Reference to Claim 18
The device of claim 17 (see rejection to claim 17 above), wherein the electrical test voltage is 0.5 volts to 5 volts (see at least Maguin Figs. 1-3 and paragraphs 21 and 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2012/0004801 A1 to Watanabe teaches to compare the current resistance to the expected resistance to determine if the heater is working properly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 11, 2022